       Case 2:19-cr-00448-DLR Document 24 Filed 08/08/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                          No. CR-19-00448-002-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   James B. Panther, Jr.,
13                  Defendant.
14
15          Pending before this Court is the United States of America’s Motion for Speedy Trial
16   Calculation (Doc. 20). Defendant has not filed a response.
17          The Motion will be denied as moot. Pursuant to 18 U.S.C. § 3161(c)(1), the Speedy
18   Trial Act, a defendant’s trial must begin within 70 days of either (1) the filing date of the
19   charging document, or (2) the date a defendant first appears before a judicial officer of the
20   court where the charge is pending, whichever date occurs later. Defendant first appeared
21   in this Court on July 11, 2019. At the time, trial was set for September 3, 2019, well within
22   the speedy trial deadline. On July 30, 2019, the trial court granted Defendant’s Motion to
23   Continue trial, and continued the trial until December 3, 2019. (Doc. 23.) Time was
24   excluded. (Id.)
25          Wherefore,
26          IT IS ORDERED denying as moot the United States of America’s Motion for
27   Speedy Trial Calculation (Doc. 20).
28          Dated this 8th day of August, 2019.
